UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No. 11-3768

                           UNITED STATES OF AMERICA,

                                                 Appellant

                                            v.

                       RICHARD CARABALLO-RODRIGUEZ


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (Crim. No. 2-08-cr-00328-002)
                         District Judge: Hon. Cynthia M. Rufe

           Before: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL,
           AMBRO, FUENTES, SMITH , FISHER, CHAGARES, JORDAN,
          HARDIMAN, GREENAWAY, JR. and VANASKIE, Circuit Judges.

                                        ORDER

      Pursuant to Third Circuit IOP 9.2, it is hereby ORDERED that the above-

captioned case is listed en banc for May 29, 2013.

                                                 BY THE COURT:


                                                 /s/ Theodore A. McKee
                                                 Chief Judge

Dated: March 12, 2013
PDB/cc: All Counsel of Record




                                            1